 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 1 of 7 PageID #: 325




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

GEONNA RICKEY,                                    §
                                                  §
        Plaintiff                                 §    Civil Action No. 4:20-cv-881
                                                  §    Judge Mazzant
v.                                                §
                                                  §
GVD HYDE PARK, LLC, GVD                           §
CONSTRUCTION, LLC, DIXON                          §
ADAMS COMPANY, LLC, JUSTIN D.                     §
ADAMS, and GENE DIXON,                            §
                                                  §
        Defendants                                §
                                                  §

                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendants’ Opposed Motion for Phased Discovery (Dkt. #20).

Having considered the Motion and briefing, the Court finds the Motion should be DENIED.

                                        BACKGROUND

       This is a Fair Housing Act (“FHA”) case concerning the alleged failure of Defendants to

design and construct the Hyde Park Apartments (the “Property”) in compliance with FHA

accessibility requirements (Dkt. #1). Plaintiff is a handicapped individual who uses a wheelchair

(Dkt. #1 at p. 3). Plaintiff alleges she could not fully access the Property during a visit and sued

Defendants, who are the Property’s designers and contractors (Dkt. #1 at pp. 3-4). Alleged

violations include the failure to design and construct accessible units, common areas, and

passageways around the complex (Dkt. #1 at pp. 8-9).

       On February 2, 2021, Defendants moved for phased discovery, asking to stay all discovery

unrelated to the issue of standing (Dkt. #20). On March 5, 2021, Plaintiff responded (Dkt. #23).

On March 8, 2021, Defendants replied (Dkt. #24).
 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 2 of 7 PageID #: 326




                                       LEGAL STANDARD

       Standing is a prerequisite to the exercise of federal jurisdiction. See Cole v. Gen. Motors

Corp., 484 F.3d 717, 721 (5th Cir. 2007). The doctrine of standing addresses the question of who

may properly bring suit in federal court. Warth v. Seldin, 422 U.S. 490, 498, 95 S.Ct. 2197, 45

L.Ed.2d 343 (1975). It “involves both constitutional limitations on federal-court jurisdiction and

prudential limitations on its exercise.” Id. To satisfy the case-or-controversy requirement of

Article III of the Constitution, a plaintiff must show: (1) they have suffered an “injury in fact”; (2)

the injury is “fairly traceable” to the actions of the defendant; and (3) the injury will “likely be

redressed by a favorable decision.” Bennett v. Spear, 520 U.S. 154, 162 (1997) (quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 560-61 (1992)). An injury in fact must be “concrete

and . . . actual or imminent, not conjectural or hypothetical.” Lujan, 504 U.S. at 560 (internal

quotation marks and citations omitted). Moreover, “the injury must affect the plaintiff in a

personal and individual way.” Id. at 560 n. 1.

       The FHA affords a cause of action to an “aggrieved person,” 42 U.S.C. § 3613(a)(1)(A),

and defines this term as any person who “claims to have been injured by a discriminatory housing

practice” or who “believes that such person will be injured by a discriminatory housing practice

that is about to occur,” 42 U.S.C. § 3602(i). To give full effect to the broad remedial purposes of

the FHA, and to encourage its enforcement by private litigants, Congress has abrogated prudential

standing under the FHA, thus extending standing to the limits of Article III. See Lincoln v. Case,

340 F.3d 283, 289 (5th Cir. 2003) (“The Supreme Court has held that the sole requirement for

standing under the FHA is the Article III minima.”) (citing Havens Realty Corp. v. Coleman, 455

U.S. 363, 372 (1982)).

       District courts have discretion to stay discovery “for good cause shown.” FED. R. CIV. P.



                                                  2
 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 3 of 7 PageID #: 327




26(c)(1); accord Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 436 (5th Cir. 1990);

see generally Landis v. N. Am. Co., 299 U.S. 248, 254 (1936) (“[T]the power to stay proceedings

is incidental to the power inherent in every court to control the disposition of the causes on its

docket with economy of time and effort for itself, for counsel, and for litigants.”). Standing is a

threshold jurisdictional requirement where a stay of discovery may be appropriate, but there is no

rule requiring a stay be automatic in standing cases. Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir.

1987); Laufer v. Patel, No. 1:20-CV-631-RP, 2021 WL 327704, at *2 (W.D. Tex. Feb. 1, 2021).

Relevant factors that inform the court’s discretion are: “(1) the breadth of discovery sought; (2)

the burden of responding to such discovery; and (3) the strength of the dispositive motion filed by

the party seeking a stay.” Von Drake v. Nat’l Broad. Co., No. 3:04-cv-652-R, 2004 WL 1144142,

at *1 (N.D. Tex. May 20, 2004).

                                           ANALYSIS

       Defendants ask the Court to order phased discovery, staying all discovery unrelated to the

issue of standing. Plaintiff argues this request should be denied because she has standing. The

Court agrees with Plaintiff.

       Standing is broad under the FHA because private litigants are the primary method of

obtaining compliance with the Act. See Trafficante, 409 U.S. 205, 209 (1972). To effectuate the

purpose of the FHA, the statute “permits any ‘aggrieved person’ to bring a housing-discrimination

lawsuit.” Bank of Am. Corp. v. City of Miami, 137 S. Ct. 1296, 1303 (2017) (quoting 42 U.S.C. §

3613(a)). In several seminal cases, the Supreme Court held “the FHA's definition of person

‘aggrieved’ reflects a congressional intent to confer standing broadly.” Id. at 1303; see, e.g.,

Gladstone, Realtors v. Village of Bellwood, 441 U.S. 91, 115–16 (1979) (finding that a

municipality and four of its residents were allowed to sue local realtors for the harm to the town's



                                                 3
 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 4 of 7 PageID #: 328




racial balance caused by steering white and black home seekers to different neighborhoods). This

definition of “aggrieved person” extends to “testers”—individuals who, without an intent to rent

or purchase an apartment, pose as renters for the purpose of collecting evidence about accessibility.

See Havens Realty, 455 U.S. at 372.

          Applying this definition, the pleadings indicate Plaintiff met all three elements of standing:

she suffered an injury in fact, which is fairly traceable to the actions of the defendant, and will

likely be redressed by a favorable decision. Like in “tester” cases involving racial discrimination,

Plaintiff need not have intent to rent at the Property to have standing. See Havens Realty, 455 U.S.

at 372.

          1. Injury in Fact

          First, the Court considers the Article III standing injury in fact requirement. Defendants

argue Plaintiff did not suffer a concrete and particularized injury within the zone of interests

protected by the FHA because she visited the Property solely to look for accessibility problems

(Dkt. #20 at p. 5). Defendants argue phased discovery is appropriate because it may uncover if

Plaintiff had any other reason for visiting the Property (Dkt. #20 at p. 5). Plaintiff argues she did

suffer a cognizable injury because her intent to rent an apartment is not a prerequisite for being an

“aggrieved person” under the FHA (Dkt. #23 at p. 2)

          The Court finds Plaintiff suffered a cognizable injury because the FHA confers broad

standing over any individual who encounters an accessibility barrier, even if they never intended

to rent the property. The purpose of the FHA is to “eradicate discriminatory practices within [the

housing] sector of our Nation's economy.” Tex. Dep’t of Hous. & Cmty. Affs. v. Inclusive

Communities Project, Inc., 576 U.S. 519, 539 (2015). “[A] narrow standing rule . . . which limits

liability . . . solely to previously known barriers to access, defeats the remedial purposes of the



                                                    4
 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 5 of 7 PageID #: 329




[FHA] and places disabled persons in the unreasonable position of having to overcome unlawful

access barriers in a serial, seriatim fashion.” McConnell v. Canadian Pac. Realty Co., 280 F.R.D.

188, 194 (M.D. Pa. 2011); accord Bowman v. Prida Construction, Inc., No. 3:19-CV-00066, 2020

WL 6688612, at *7 (S.D. Tex. Oct. 8, 2020).

       Defendants argue this is an issue of first impression because no federal court has decided

whether an individual has standing if they visit an apartment complex with “exclusive intent” to

find an accessibility violation (Dkt. #24 at p. 3). But while FHA cases often involve an individual

who visits a property aiming to rent or purchase, courts have never held the intent of the individual

bears on the inquiry. In Havens Realty, the Supreme Court held “testers” have a cognizable injury

under the standing inquiry to bring an FHA claim even if they had no intention of renting the

property. 455 U.S. at 374 (“That the tester may have approached the real estate agent fully

expecting that he would receive false information, and without any intention of buying or renting

a home, does not negate the simple fact of injury within the meaning of § 804(d).”). Similarly, in

Bowman v. Prida Construction, Inc., the court found a plaintiff suffered an injury even though he

was a serial litigator who only held himself out as a prospective renter in the interest of seeing

apartment units. 2020 WL 668812, at *6 (“To be clear, Bowman would have serious standing

issues if (1) he never visited the property but still sought to bring a claim for affirmative relief, or

(2) he visited the Property but failed to encounter any accessibility issues during his time on site.

But neither of those situations occurred in this case.”).

        Here, Plaintiff alleges she personally visited the Property and was injured by several

accessibility barriers at the complex (Dkt. #1 at p. 7). Plaintiff raises several FHA violations,

including bathrooms lacking clearance, inaccessible routes to first-floor units, and excessively high

thresholds to navigate her wheelchair (Dkt. #23 at pp. 3-4). Any evidence uncovered through



                                                   5
 Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 6 of 7 PageID #: 330




phased discovery would only inform Defendants about Plaintiff’s mental state when visiting the

Property, which is irrelevant to the inquiry of whether she suffered harm. Defendants argue there

is no standing if someone merely witnesses discriminatory conduct, but their cited cases are

distinguishable because Plaintiff actually experienced the accessibility problems when she visited

the Property (Dkt. #20 at pp. 4-5). For an injury to be “particularized it must affect the plaintiff in

a personal and individual way,” which it did when Plaintiff encountered the problems. See Spokeo,

Inc. v. Robins, 136 S. Ct. 1540, 1548 (2016).

        As standing under the FHA does not require that an individual intends to rent a unit,

Plaintiff satisfies the injury in fact element of Article III standing.

        2. Fairly Traceable

        Next, the Court considers the Article III standing causation requirement. To satisfy the

causation element of standing, Plaintiff must establish her injury is fairly traceable to Defendants’

design and construction of the Property. See Lujan, 504 U.S. at 561. This requires proving the

conduct is not the result of an independent third party not before the Court. See Inclusive

Communities Project, Inc. v. City of McKinney, Tex., No. 4:08–CV–434, 2009 WL 2590121, at *5

(E.D. Tex. Aug. 18, 2009). Defendants are owners, designers, and contractors who participated in

the construction of the Property (Dkt. #1 at pp. 3-4). As the alleged FHA violations are fairly

traceable to the parties who constructed the Property, Plaintiff has established the causation

element of standing.

        3. Redressability

        Lastly, the Court considers the Article III standing redressability requirement. To satisfy

the redressability element of standing, Plaintiff must establish her injury will be redressed by a

favorable decision. See Lujan, 504 U.S. at 561. Plaintiff requests an injunction requiring



                                                   6
     Case 4:20-cv-00881-ALM Document 28 Filed 03/17/21 Page 7 of 7 PageID #: 331




    Defendants bring the Property into compliance with the FHA and awarding her damages for the

    allegedly discriminatory housing practices (Dkt. #1 at pp. 11-12). As this relief would redress her

.   injury, Plaintiff has established the redressability element of standing.

                                             CONCLUSION

           It is therefore ORDERED that Defendants’ Motion for Phased Discovery (Dkt. #20) is

    DENIED.

           SIGNED this 17th day of March, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE




                                                     7
